Exhibit 10.4
 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

CONFIDENTIAL
AMENDMENT NO. 1 TO MANUFACTURING AND SUPPLY AGREEMENT
This Amendment No. 1 to Manufacturing and Supply Agreement (“Amendment”) is made
and entered into as of June 30, 2010 (the “Effective Date of the Amendment”) by
and between Alexza Pharmaceuticals, Inc., a Delaware corporation having an
address at 2091 Stierlin Court, Mountain View, CA 94043 (“Alexza”) and Autoliv
ASP, Inc., an Indiana corporation having an address at 3350 Airport Road, Ogden,
Utah 84405 (“Autoliv”).
WHEREAS Alexza and Autoliv are parties to a Manufacturing and Supply Agreement
dated November 2, 2007 (the “Agreement”);
WHEREAS the parties now wish to amend the Agreement;
NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment and in accordance with and subject to the terms and
conditions specified below, the parties agree as follows:
Amendment of the Agreement
The parties hereby agree to amend the Agreement as of the Effective Date of the
Amendment as provided below. Capitalized terms used in this Amendment that are
not otherwise defined herein shall have the meaning ascribed to them in the
Agreement.

  1.   Section 1.31 (“Pilot Production Line”) is hereby deleted and replaced
with the following:

      “‘Commercial Production Line’ means a production line for the commercial
manufacture of the Chemical Heat Packages, and all modifications thereof, which
is located at Autoliv’s manufacturing site and is comprised of two (2) cells,
each of which has a nominal production capacity of [ * ] ([ * ]) Chemical Heat
Packages per year. If Autoliv does not achieve such output (i.e., each cell
fabricated hereunder shall have a nominal production capacity of [ * ] ([ * ])
Chemical Heat Packages per year) following the completion, installation and
qualification of each cell, then Autoliv shall, at no additional cost to Alexza,
have additional run time (hours) in order to achieve such output.”

  2.   The following sentence is hereby added to Section 2.1 after the first
sentence:

      “If Alexza assigns the Agreement in whole or in part, or any interest
hereunder, to one or more Third Parties to whom Alexza has granted Finished
Product marketing rights (each, a “Marketing Partner”) pursuant to Section 13.1,
or if Alexza delegates or subcontracts

1.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



      any or all of its rights and/or obligations under the Agreement to one or
more Marketing Partners pursuant to Section 2.2, then the parties further agree
that Autoliv shall manufacture, assemble and test, the Chemical Heat Packages in
conformance with the Specifications and in compliance with the terms and
conditions of this Agreement (including the Quality Terms), for sale solely to:
(i) the Marketing Partner, if Alexza assigns the entire Agreement to such
Marketing Partner or if Alexza delegates or subcontracts all of its rights and
obligations under the Agreement to such Marketing Partner, or (ii) Alexza and
one or more Marketing Partners, if Alexza only assigns the Agreement in part, or
any interest hereunder, to one or more Marketing Partners, or only delegates or
subcontracts some of its rights and/or obligations under the Agreement to one or
more Marketing Partners.”

  3.   Section 2.2 is hereby amended in its entirety as follows:

      “Non-delegable Responsibility. Each party’s rights and obligations under
this Agreement may not be subcontracted to any Third Party, without the prior
written consent of the other party, except that Alexza may subcontract or
delegate any or all of its rights and/or obligations under the Agreement to one
or more Marketing Partners without the prior written consent of Autoliv;
provided, however, that Alexza will remain liable and responsible for the
performance and observance of all its duties and obligations hereunder.”

  4.   Section 2.5 is hereby amended as follows:

  (i)   The first sentence of Section 2.5(a) is hereby amended by the deletion
of the words “by mutual written agreement”.     (ii)   The first sentence of
Section 2.5(b) is hereby amended by the deletion of the words “by mutual written
agreement”, and by the addition of the following words to the end of the
sentence: “or unless Alexza assigns the Agreement in whole or in part, or any
interest hereunder, to one or more Marketing Partners pursuant to Section 13.1,
or Alexza delegates or subcontracts any or all of its rights and/or obligations
under the Agreement to one or more Marketing Partners pursuant to Section 2.2.”

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

2.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

  5.   Section 5.4 is hereby amended in its entirety as follows:         Expense
Reimbursement.

  (i)   The parties acknowledge that Autoliv has made a substantial commitment
pursuant to the terms of the Development Agreement and will make a substantial
investment in capital equipment, personnel and facilities to provide up to three
(3) Commercial Production Lines with a total nominal capacity of [ * ] ([ * ])
Chemical Heat Packages per year pursuant to the terms of this Agreement. Alexza
shall compensate Autoliv for its investment in capital equipment, personnel and
facilities to provide up to three (3) Commercial Production Lines described
above as set forth in this Section 5.4.     (ii)   Upon the signing of this
Amendment by both parties, Alexza shall pay Autoliv four million dollars
($4,000,000) for the completion, installation and qualification of the first
cell of the first Commercial Production Line, and as payment in full for
Autoliv’s investment in capital equipment, personnel and facilities through
January 2010 in support of its commercialization efforts to manufacture and
supply Chemical Heat Packages for commercial use, including all materials,
components, supplies and services provided by or on behalf of Autoliv in
connection therewith. The parties shall, within thirty (30) days after the
payment by Alexza to Autoliv of the four million dollars ($4,000,000) provided
for herein, mutually agree in writing upon the completion, installation and
qualification schedule for the second and final cell of the first Commercial
Production Line in accordance with the then current production forecast for the
Chemical Heat Packages. Upon the payment by Alexza to Autoliv of the four
million dollars ($4,000,000) provided for herein, Alexza shall own all right,
title and interest in and to the first cell of the first Commercial Production
Line, free and clear of any and all claims, encumbrances, liens and security
interests, and Autoliv hereby assigns its entire right, title and interest in
and to the first cell of the first Commercial Production Line, and all
manufacturers warranties, guarantees and indemnitees, to Alexza.     (iii)  
Concurrently with entering into this Amendment, Alexza shall issue to Autoliv an
unsecured promissory note in the amount of four million dollars ($4,000,000)
(the “Note”). Upon (a) the completion, installation and qualification of the
second cell of the first Commercial Production Line, and (b) the final payment
by Alexza to Autoliv

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



3.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



      under the Note, Alexza shall own all right, title and interest in and to
the second cell of the first Commercial Production Line, free and clear of any
and all claims, encumbrances, liens and security interests, and Autoliv hereby
assigns its entire right, title and interest in and to the second cell of the
first Commercial Production Line, and all manufacturers warranties, guarantees
and indemnitees, to Alexza. Autoliv shall cease work on the second cell of the
first Commercial Production Line upon the receipt of written notice from Alexza
to that effect. If Alexza notifies Autoliv to cease work on the second cell of
the first Commercial Production Line, or if for any reason the second cell of
the first Commercial Production Line is not completed, the parties will discuss
in good faith and agree upon an equitable reduction of the principal amount of
the Note.     (iv)   In the event and to the extent that Alexza requests in
writing that Autoliv shall provide any subsequent cells or Commercial Production
Lines following the completion, installation and qualification of the entire
first Commercial Production Line, provided that Alexza’s written request gives
Autoliv a reasonable amount of time to fabricate any such subsequent cells or
Commercial Production Lines in order to meet Alexza’s production demand for
Chemical Heat Packages, Autoliv shall complete, install and fully qualify such
subsequent cells and Commercial Production Lines in accordance with the terms
and conditions of this Agreement, subject to the following:

  (a)   Autoliv estimates that the completion, installation and full
qualification of each of the second and third Commercial Production Lines will
cost two million four hundred thousand dollars ($2,400,000), which amount is
inclusive of all fees, taxes, tariffs, customs, duties and other charges and
assessments. Therefore, if Autoliv shall provide any subsequent cells or
Commercial Production Lines, then Autoliv shall invoice Alexza, on a milestone
basis, for Autoliv’s actual fully burdened cost of each such cell or Commercial
Production Line (as the case may be), not to exceed a total cost to Alexza of
two million four hundred thousand dollars ($2,400,000) for the completion,
installation and full qualification of each of the second and third Commercial
Production Lines. For the purposes hereof, “milestone basis” means that Autoliv
will invoice

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



4.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



      Alexza, for each additional Commercial Production Line: (1) a deposit of
thirty percent (30%) of the estimated total cost, assuming the total cost will
be two million four hundred thousand dollars ($2,400,000); (2) twenty-five
percent (25%) of the estimated total cost after all of the materials for such
Commercial Production Line have been purchased by Autoliv, as evidenced by
Autoliv’s receipts therefor, copies of which have been furnished to Alexza with
the invoice for the second milestone payment; (3) twenty-five percent (25%) of
the estimated total cost after all of the assembly of the Commercial Production
Line has been completed and debugged, as evidenced by documentation of the
completion of qualification of the Commercial Production Line, copies of which
have been furnished to Alexza with the invoice for the third milestone payment;
and (4) twenty percent (20%) of the estimated total cost after final production
release of the Commercial Production Line, which shall be deemed to have
occurred following the completion of the design review for the Commercial
Production Line to Alexza’s reasonable satisfaction. If the actual total cost of
the completion, installation and full qualification of the second or third
Commercial Production Line is less than two million four hundred thousand
dollars ($2,400,000), and the total of the milestone payments described herein
for the second or third Commercial Production Line exceeds such actual total
cost because such milestone payments were based on an estimated total cost of
two million four hundred thousand dollars ($2,400,000) per Commercial Production
Line, then either the milestone payments shall be adjusted by the parties to
reflect the actual total cost, or Autoliv shall promptly refund to Alexza any
amounts paid by Alexza in excess of the actual total cost.     (b)   For the
purposes hereof, Autoliv’s actual fully burdened cost means the purchase price
of the Commercial Production Line, the cost of materials for the Commercial
Production Line and the fully burdened labor cost for the completion,
installation and qualification of the Commercial Production Line. Autoliv shall
maintain accurate books and records in sufficient detail to permit Alexza to
verify Autoliv’s actual fully

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

5.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      burdened cost, and Alexza shall have the right to verify Autoliv’s actual
fully burdened cost in accordance with Section 5.8.     (c)   Alexza shall pay
Autoliv within forty-five (45) days after Alexza receives an invoice from
Autoliv for payment in relation to a second or third Commercial Production Line
as provided for in the preceding subsections (1) and (2), in each case
accompanied by documentation evidencing that the milestone for which such
payment is to be made has been achieved. Upon the payment by Alexza to Autoliv
of the final milestone payment for a Commercial Production Line, Alexza shall
own all right, title and interest in and to the Commercial Production Line with
respect to which such payment has been made, free and clear of any and all
claims, encumbrances, liens and security interests, and Autoliv hereby assigns
its entire right, title and interest in and to such Commercial Production Line,
and all manufacturers warranties, guarantees and indemnitees, to Alexza, subject
to the terms of this Section 5.4(iv).     (d)   The parties acknowledge that
under Section 5.2 of the Agreement, Autoliv has agreed to supply Alexza with one
hundred thousand (100,000) Chemical Heat Packages at no charge, in exchange for
Alexza transferring and assigning to Autoliv, Alexza’s right, title and interest
in and to the Pilot Production Line, including the associated bridge wire
welding equipment and washing system. As of the Effective Date of the Amendment,
Autoliv has supplied to Alexza approximately seventy-five thousand (75,000)
Chemical Heat Packages at no charge under Section 5.2. Each Chemical Heat
Package has a value of [ * ] ($[ * ]). The parties hereby agree that Alexza will
(1) transfer and assign only its right, title and interest in and to the Pilot
Production Line to Autoliv, (2) retain title to and sole ownership of the
associated bridge wire welding equipment and washing system, which will be
utilized in connection with the operation and use of the Commercial Production
Lines that have been fabricated, and will be fabricated, under the Agreement and
this Amendment, and (3) purchase from Autoliv, the Resodyne mixing system and
the FLIR camera/LAT testing system. The number of

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

6.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Chemical Heat Packages that Autoliv is required to supply to Alexza at no
charge under Section 5.2 of the Agreement may be adjusted pursuant to the
following calculation:

The total of the current net book value of the associated bridge wire welding
equipment, washing system, Resodyne mixing system and the FLIR camera/LAT
testing system

      Minus

The difference between 100,000 and the actual number of Chemical Heat Packages
that have been supplied by Autoliv to Alexza under Section 5.2 of the Agreement
at no charge as of the Effective Date of the Amendment (the “Balance”)

      Multiplied by $[ * ].

The result of the above calculation shall be divided by [ * ] (the “Final
Number”).

      If the Final Number is larger than the Balance, then (A) Alexza shall pay
Autoliv an amount that is equal to the difference between the Final Number and
the Balance, multiplied by $[ * ], within forty-five (45) days after the receipt
by Alexza of an invoice therefor, and (B) Autoliv shall not be required to
supply to Alexza any more Chemical Heat Packages at no charge under Section 5.2
of the Agreement. If the Final Number is less than the Balance, then Autoliv
shall continue to supply to Alexza, at no charge, Chemical Heat Packages until
the Balance has been reached (i.e., when a total of 100,000 Chemical Heat
Packages have been supplied by Autoliv to Alexza at no charge under Section 5.2
of the Agreement). Alexza shall not bear any incremental costs in connection
with any bridge wire welding equipment. However, if Autoliv is required to
purchase any additional washing systems for the Commercial Production Lines,
then Alexza shall reimburse Autoliv for the reasonable, direct, documented out
of pocket third party costs and expenses (without mark up) incurred by Autoliv
in purchasing such additional washing systems, provided that Autoliv has
purchased such additional washing systems on a competitive bid basis and Autoliv
shares documentation evidencing the competitive bidding process that has been
carried out by Autoliv if requested by Alexza.

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

7.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



  (e)   If the Agreement terminates before the completion, installation and full
qualification of all three (3) Commercial Production Lines, and such termination
is not due to the uncured material breach of Autoliv, then, subject to
Section 10.5(d), Alexza shall pay Autoliv the reasonable, documented,
non-cancellable and otherwise unavoidable direct out of pocket third party costs
incurred by Autoliv to purchase any materials and equipment to provide those
cells and Commercial Production Lines which have not yet been completed,
installed and fully qualified in accordance with the terms and conditions of
this Agreement, plus the reasonable, documented costs, agreed by the parties in
advance in writing, that are incurred by Autoliv to shut down its facilities as
a result of such termination, and to transfer any technology and/or equipment
from Autoliv’s facilities to Alexza or a Third Party designee of Alexza. In no
event shall Alexza be obligated to pay Autoliv more than a total of eight
million dollars ($8,000,000) under this Section 5.4 if the Agreement is
terminated before any work has commenced in relation to the second Commercial
Production Line.     (f)   Once ownership of a Commercial Production Line vests
in Alexza hereunder, Alexza shall assume responsibility for the costs of any
capital improvements to such Commercial Production Line.

  6.   Section 5.8(a) is hereby amended in its entirety as follows:

      “Alexza will have the right, during normal business hours and upon at
least thirty (30) days prior notice, to have an independent audit firm selected
by Alexza and reasonably acceptable to Autoliv, audit Autoliv’s records for the
preceding three (3) years relating to Autoliv’s activities pursuant to this
Agreement in order to verify the amount for which Alexza must reimburse Autoliv
in accordance with Section 3.2 or pay Autoliv in accordance with
Section 5.4(ii), (iii) or (iv) as applicable, including without limitation, to
verify (by inspecting Autoliv’s records and visiting Autoliv’s manufacturing
site) that Autoliv has completed, installed and fully qualified any one or more
of the cells or Commercial Production Lines in accordance with the terms and
conditions of this Agreement, and to verify Autoliv’s actual fully burdened cost
under Section 5.4(iv)(b). For the avoidance of doubt: (1) Alexza’s audit rights
with respect to payments under

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

8.



--------------------------------------------------------------------------------



 



CONFIDENTIAL

      Sections 5.4(ii), (iii) or (iv), and Autoliv’s actual fully burdened cost
under Section 5.4(iv)(b), shall commence on the Effective Date of the Amendment;
and (2) the beginning of the three (3) year period set forth hereinabove, as it
pertains to payments under Sections 5.4(ii), (iii) or (iv), and Autoliv’s actual
fully burdened cost under Section 5.4(iv)(b), shall be the Effective Date of the
Amendment. In addition, Alexza will have the right to conduct quality reviews in
accordance with the terms and conditions of the Quality Terms.”

  7.   Section 8.2 is hereby amended by the addition of the following:

      “Autoliv further represents, warrants and covenants that during the term
hereof it has obtained and will maintain any required permits, licenses,
approvals, registrations, certifications, exemptions or other authorizations
required under any applicable legal or regulatory requirements for the
facilities where the Chemical Heat Packages are manufactured, assembled and
tested hereunder.”

  8.   Section 10.1 is hereby amended in its entirety as follows:

      “Term. Unless earlier terminated as provided for in this Article 10, the
term of this Agreement shall begin on the Effective Date and will continue until
the end of the Initial Term, at which time this Agreement shall automatically
renew for successive five (5) year renewal terms, unless a party has notified
the other party in writing, no less than thirty (36) months prior to the end of
the Initial Term or the then-current renewal term, that such party wishes to
terminate the Agreement at the end of the Initial Term or the then-current
renewal term, as the case may be.”

  9.   Section 10.2 is hereby amended in its entirety as follows:

      “Termination for Convenience. After the end of the Initial Term, either
party may terminate this Agreement upon thirty-six (36) months prior written
notice to the other party for any reason or no reason, at any time, subject to
Section 10.5.”

  10.   Section 10.3 is hereby amended in its entirety as follows:

      “Termination for Failure to Agree Upon Price. Either party may terminate
this Agreement upon thirty-six (36) months prior written notice to the other
party if the Parties fail to agree upon the purchase price for Chemical Heat
Packages pursuant to 5.1(b).”

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

9.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



  11.   Section 10.5 is hereby amended as follows:

  (i)   The prefatory language in Section 10.5(a) is hereby amended as follows:
“Upon termination of this Agreement by either party under this Article 10:”.    
(ii)   The prefatory language in Section 10.5(b) is hereby amended as follows:
“Upon termination of this Agreement by either party under this Article 10:”.    
(iii)   Section 10.5(c) is hereby amended as follows:         “Except as
otherwise set forth in this Agreement, any termination of this Agreement shall
not relieve either party of any obligation which has accrued prior to the
effective date of such termination, which obligations shall remain in full force
and effect for the period provided therein.”

  12.   Section 13.1 is hereby amended by adding the following sentence after
the first sentence:

      “In addition to the foregoing, Alexza may assign this Agreement or any
interest hereunder, in whole or in part, to one or more Marketing Partners with
the prior written consent of Autoliv, which consent shall not be unreasonably
withheld or delayed.”

  13.   Exhibit C is hereby replaced in its entirety by the Exhibit C attached
to this Amendment.     14.   Miscellaneous

  (i)   Full Force and Effect. Except as expressly amended by this Amendment,
the Agreement shall remain unchanged and continue in full force and effect as
provided therein.     (ii)   Entire Agreement of the Parties. This Amendment and
the Agreement, and the Exhibits hereto and thereto, constitute the complete,
final and exclusive understanding and agreement of the parties with respect to
the subject matter of the Agreement, and supersede any and all prior or
contemporaneous negotiations, correspondence, understandings and agreements,
whether oral or written, between the parties respecting the subject matter of
the Agreement.     (iii)   Counterparts. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

10.



--------------------------------------------------------------------------------



 



CONFIDENTIAL



IN WITNESS WHEREOF, the parties hereto have executed this Amendment in duplicate
originals by their authorized officers as of the Effective Date of the
Amendment.

          ALEXZA PHARMACEUTICALS, INC.
    By   /s/ Christopher Kurtz      Print Name  Christopher Kurtz    Title  VP
Global Supply Chain    AUTOLIV ASP, INC.
    By   /s/ Michael J. Ward      Print Name  Michael J. Ward    Title 
President — Autoliv ASP 

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

11.



--------------------------------------------------------------------------------



 



CONFIDENTIAL
EXHIBIT C
PURCHASE PRICE

      Number of Chemical Heat Packages   Unit Price (in US dollars) [ * ]   [ *
] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ] [ * ]   [ * ]

 

[*]  =    Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

12.